
	

114 HRES 57 IH: Urging the Secretary of State that in 2015, a year of significant anniversaries for the Jewish people, United States embassies in appropriate countries should commemorate this anniversary year with significant public events including the message that the opportunities for remembrance and reflection contained in these anniversaries are applicable to all peoples.
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 57
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Smith of New Jersey (for himself, Mr. Cohen, Mr. Aderholt, Mr. Lipinski, Mr. Meadows, Ms. Kaptur, Mr. Rangel, and Ms. Meng) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Urging the Secretary of State that in 2015, a year of significant anniversaries for the Jewish
			 people, United States embassies in appropriate countries should
			 commemorate this anniversary year with significant public events including
			 the message that the opportunities for remembrance and reflection
			 contained in these anniversaries are applicable to all peoples.
	
	
 Whereas 2015 will be the 80th anniversary of the promulgation of the Nuremberg laws, which on September 15, 1935, deprived Jews and other non-Aryans of German citizenship and discriminated against them in other ways;
 Whereas the Nuremberg laws are remembered as infamous exercises of anti-Semitism and racism as official state policy;
 Whereas 2015 will be the 70th anniversary of the end of the Holocaust, and more specifically the liberation of Auschwitz, which on January 27, 1945, was liberated by Soviet troops who encountered approximately 7,500 living prisoners;
 Whereas the liberation of Auschwitz has come to symbolize the end of the Holocaust, as this was the place where at least 1,100,000 people, approximately 90 percent of whom were Jewish, were murdered as a matter of official state policy of Nazi Germany;
 Whereas 2015 will mark the 50th anniversary of the establishment of diplomatic relations between the State of Israel and the Federal Republic of Germany, which occurred on May 12, 1965;
 Whereas in establishing diplomatic relations Israel and Germany, in a spirit of goodwill and shared democracy and common values, overcame the painful memories of the Holocaust and deepened their reconciliation;
 Whereas 2015 will be the 50th anniversary of the proclamation of Nostra Aetate (In Our Time), the Declaration on the Relationship of the Church to Non-Christian Religions, in which on October 28, 1965, Pope Paul VI made an authoritative declaration on Catholic-Jewish relations and also on Catholic-interfaith relations;
 Whereas Nostra Aetate condemned anti-Semitism, opened the doors for Catholic-Jewish dialogue and cooperation, has been widely credited as contributing greatly to reversing centuries of misunderstanding between Christians and Jews, and has been a touchstone statement on mutual respect for all religions;
 Whereas these anniversaries will be widely observed and occasions for reflection by many people in 2015; and
 Whereas the lessons contained in the anniversaries are applicable beyond those nations and faiths involved in the events they mark: Now, therefore, be it
	
 That the House of Representatives— (1)urges the Administration to continue efforts to combat anti-Semitism globally and issue public statements and hold appropriate public events that reflect on the significant anniversaries of 2015, which are important to the Jewish people and are applicable to all peoples everywhere;
 (2)urges the Secretary of State that in 2015, a year of significant anniversaries for the Jewish people, United States embassies in appropriate countries should observe these anniversaries with significant public events and statements;
 (3)further urges the Secretary of State that in 2015 the United States Mission to the United Nations and the United States Mission to the Organization for Security and Cooperation in Europe should observe these anniversaries with similar public events and statements;
 (4)calls on the Broadcasting Board of Governors (BBG) to observe these anniversaries with significant programming including the message that the opportunities for remembrance and reflection contained in these anniversaries are applicable to all peoples, such as by making every effort possible to ensure that this programming is not censored on the Internet or through electronic interference of radio and TV broadcasting;
 (5)expresses sympathy to the families of all those who suffered due to the Nuremberg laws and during the Holocaust;
 (6)expresses appreciation to governments, groups, and individuals that will appropriately mark these anniversaries, and work to perpetuate the remembrance of Nazi anti-Semitism and the Holocaust, and to promote inter-ethnic and interreligious reconciliation;
 (7)appreciates the role of the Holy See in combating religious intolerance and religious discrimination and acknowledges the role of Nostra Aetate in fostering interreligious dialogue; and
 (8)condemns all forms of anti-Semitic abuses that are ongoing throughout the world, whether committed by governments or by other persons or groups, particularly in the forms of denying or minimizing the Holocaust and other crimes of Nazi Germany.
			
